DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2020-11-04 was acknowledged.  
The requirement is still deemed proper for the reasons set forth in prior office actions and remains FINAL.
Claims 35-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2020-11-04.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air gap”(s) of claims 21, 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
There are no “air gap” numbers disclosed in the specification, nor are any of the elements in the drawings pointed out as “air gap”(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 28 both recite the limitation(s):
“wherein each of the two or more backplanes in staggered-elevation configuration is spaced from at least one adjacent backplane of the two or more backplanes by an air gap that supplies a portion of the airflow, diverted to the air gap by the lower portion of the one or more succeeding backplanes and the respective vertical face of the one or more heat-generating components coupled to the one or more succeeding backplanes, from the first laterally-oriented air channel to a second laterally-oriented air channel”
However, and with consideration to the absence of any “air gap”(s) shown/labeled in the drawings (see above), the specification describes the “air gap”(s) as
“in some embodiments, one or more air gaps at an upper end of an inlet air plenum 408 extending beneath one or more backplanes 404 enables a portion of the airflow through the inlet air plenum 408 to be supplied from the plenum to flow in heat transfer communication, and remove heat from, one or more heat producing components located in one or more separate air passages.” (paragraph [0085])
“Each air passage may extend substantially in parallel with one or more other air passages being supplied with air from various air gaps to the inlet air plenum, so that air being supplied from the inlet air plenum 408 to the passages is supplied in separate parallel portions that flow substantially in parallel through the chassis interior and remove heat from one or more separate sets of heat producing components.” (paragraph [0086])
And
“ In the illustrated embodiment, for example, each separate air flow supplied by the inlet air plenum 408 is passes through one or more air gaps in an upper end of the plenum 408, and respective and separate portions of the airflow through the plenum 408 rise from the plenum, through the respective gaps, and through respective passages.” (paragraph [0087])
Paragraph [0085] clearly places the disclosed air gaps prior to the air passages, such air passages (e.g. present application 330 FIG.3) begin at the bottom of the backplate(s). and so, no air gaps would have air flow diverted to them from any portion of the components, contrary to the claimed air gap(s).
Paragraph [0086] explicitly states: “one or more other air passages being supplied with air from various air gaps to the inlet air plenum” again placing the air gaps prior to the air passages 330, well before the components.
Paragraph [0087], which is a description of FIG.4 of the present application (note FIG.4 is not the elected embodiment and discloses a non-staggered configuration) states that airflow “rise from the plenum, through the respective gaps, and through respective passages” which again places the air gap(s) below the backplates without any airflow diverted from any portion of the components.
Finally, it is clearly shown in all figures which show the air flow patterns (i.e. the lines with arrows FIG.4, FIG.5) of the present application that no air flows between adjacent backplanes but instead the air flow patterns flow from the bottom plenum upward over the components in the manner of a chimney (present application paragraph [0086]) to the top plenum, and so the claimed air gap(s) “that supplies a portion of the airflow” must be located along the air passageways (this is also supported by all three paragraphs cited above) as opposed to being located exactly between the backplanes as the claims require, or in place of plates between adjacent components as applicant argues.
For purposes of examination the claimed “air gap”(s) are read/understood as equivalent to vents 1309 FIG.14 of the present application. As at least FIG.5 of the present application shows the dotted line air flows traveling through the backplanes 522, 524, 526, one of ordinary skill would understand the “air gap”(s) described in the specification are equivalent to the vents.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frink (US 2012/0243170) in view of WEI (US 2015/0062799) and JAU et al. (US 2014/0293523).

Regarding claim 21 Frink discloses:
An apparatus, comprising: 
One (e.g. “Data storage modules”, at least labeled 360 FIG.12) or more modules comprising: 
a chassis (e.g. 126 FIG.5) for mounting heat-generating computer components (“Such components include printed circuit boards, mass storage devices, power supplies, and processors” paragraph [0002], e.g. 134 FIG.4); and
two or more backplanes (e.g. two 132 shown FIG.4) each: 
coupled to at least some of the heat-generating computer components (132 to 134 shown FIG.5), and coupled to the chassis in an elevation configuration to one another (elevated as shown e.g. FIG.5) such that the elevation configuration of adjacent ones of the backplanes forms one or more cross-sectional areas of a first laterally-oriented air channel (e.g. 202 indicated by arrows along 126 FIG.5), wherein a lower portion of one or more succeeding backplanes and respective vertical faces of one or more heat-generating components coupled to the one or more succeeding backplanes (e.g. 134 atop 132 shown e.g. FIG.5) impede an airflow through the first laterally-oriented air channel (e.g. 202 as indicated by arrows FIG.5, paragraph [0078]); 
wherein each of the two or more backplanes in elevation configuration is spaced from at least one adjacent backplane of the two or more backplanes by an air gap (e.g. gap shown not pointed out between forward/backward 132 FIG.4) that supplies a portion of the airflow (indicated via arrows e.g. FIG.5), diverted to the air gap by the lower portion of the one or more succeeding backplanes and the respective vertical face of the one or more heat-generating components (arrows leading through 216 and up the body of 134 shown FIG.5) coupled to the one or more succeeding backplanes, from the first laterally-oriented air channel to a second laterally-oriented air channel (as indicated by upward arrows e.g. FIG.5, top-of-chassis channel described paragraph [0078])
Frink does not explicitly disclose:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas of a first laterally-oriented air channel progressively impede an airflow through the first laterally-oriented air channel 
WEI teaches:
the staggered-elevation configuration (staggered left to right shown FIG.2) forms one or more decreasing cross-sectional areas of a first laterally-oriented air channel (e.g. 108 FIG.2) that progressively impede an airflow through the first laterally-oriented air channel (shrinking air channel shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014])
Frink as modified does not explicitly disclose:
wherein an interior of the chassis is configured to mount one or more data control modules beneath at least one of the two or more backplanes such that at least a portion of the airflow removes heat from the one or more data control modules
JAU teaches:
wherein an interior of the chassis (e.g. 220 Fig.4) is configured to mount one or more data control modules (e.g. 570 Fig.2) beneath at least one of the two or more backplanes (e.g. 222 below 221/700 inserted as indicated via dotted lines Fig.2) such that at least a portion of the airflow removes heat from the one or more data control modules (e.g. air convention from 220 via 800 described paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: independent detachment of the motherboard module without the need to deconstruct the larger housing structure (paragraph [0041]) “Because it is not necessary to moving to the rear end of the server device 200 or the server rack 100, or to disassemble the server rack 100 in order to remove the wires, the time of maintenance and inspection is saved.” (paragraph [0038]).

Regarding claim 22 Frink as modified discloses:
the chassis comprises: 
an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); and 
an inlet air plenum (e.g. bottom of 126 FIG.5), at least partially defining the first laterally-oriented air channel, that: 
extends in the chassis interior from the inlet end to the exhaust end (indicated by arrows in 360 FIG.12), 
and is configured to provide airflow from the inlet end to at least one of the two or more backplane to remove heat from the at least one of the heat-generating computer components (as described e.g. paragraph [0092], also indicated by arrows FIG.5)
Frink as modified does not explicitly disclose:
progressively narrows from the inlet end to the exhaust end, 
WEI teaches:
progressively narrows from the inlet end (e.g. left side of 100 FIG.2) to the exhaust end (e.g. right side of 100 FIG.2) (indicated via arrows e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014]).

Regarding claim 23 Frink as modified discloses:
to provide the airflow from the inlet end to the at least one of the two or more backplanes to remove heat from the at least one of the heat-generating computer components, the inlet air plenum is configured to supply separate portions of the airflow to separately remove heat from heat producing components coupled to separate respective ones of the two or more backplanes (indicated by separate arrows for each 360 FIG.12, and separate arrows between 134 FIG.5).

Regarding claim 24 Frink as modified discloses: 
The apparatus of Claim 21, wherein the chassis comprises: 
an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); 
an exhaust air plenum (e.g. top of 280 FIG.11, paragraph [0078]) that, at least partially defining the second laterally-oriented air channel: 
configured to provide an exhaust airflow (air flows upward and rearward described paragraph [0092]), of air that has removed heat from at least one of the heat-generating computer components, from the at least one of the heat-generating computer components to exit the chassis interior through the exhaust end (described paragraph [0092])
Frink as modified does not explicitly disclose:
progressively expands from the inlet end to the exhaust end 
WEI teaches:
progressively expands from the inlet end to the exhaust end (as shown FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules 50 increasing the cooling effect of the electronic device” (paragraph [0014]).

Regarding claim 25 Frink as modified discloses:
the chassis comprises an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); 
the apparatus further comprises an inlet air plenum (e.g. above 126 FIG.5), at least partially defining the first laterally-oriented air channel, extending from the inlet end to the exhaust end; 
the heat-generating computer components comprise mass storage devices (described e.g. paragraph [0002]); and 
wherein each of the one or more data control modules (at least 8 shown FIG.5) is configured to access one or more of the mass storage devices (via circuit board(s) 132 connecting plural drives 134 shown FIG.5).

Regarding claim 26 Frink as modified discloses:
a power distribution unit (e.g. 286 FIG.11); and 
a rack (e.g. 364 FIG.12) for mounting the one or more modules (380 equivalent to 280 inside 367 as shown e.g. FIG.12); 
wherein: 
the chassis is configured to accommodate the two or more backplanes in a full- depth staggered configuration in a chassis interior (shown e.g. FIG.11); and 
to accommodate the two or more backplanes in a full-depth staggered configuration in the chassis interior, the chassis extends, from an inlet end of the chassis to an exhaust end of the chassis, along an entire depth of the rack interior from an inlet end of the rack to an exhaust end of the rack, such that the power distribution unit is excluded from coupling to the rack (coupled instead to the chassis shown FIG.11) to extend into the inlet end of the rack  (inlet indicated by arrows FIG.11) at a common elevation with the chassis in the rack (as shown e.g. FIG.11).

Regarding claim 27 Frink as modified discloses:
the heat-generating computer components comprise mass storage devices (as described e.g. paragraph [0002]); 
the chassis is configured to accommodate a plurality of backplanes (as shown e.g. FIG.4), each configured to mount one or more of the mass storage devices (as shown e.g. FIG.4), in a full-depth staggered configuration in a chassis interior (as shown e.g. FIG.11); and 
to accommodate a plurality of backplanes in a full-depth staggered configuration, the chassis is configured to extend, from an inlet end of the chassis to an exhaust end of the chassis, along an entire depth of an interior of a rack to which the chassis is coupled from an inlet end of the rack to an exhaust end of the rack (as shown e.g. FIG.11).

Regarding claim 28 Frink discloses:
A system, comprising: 
a rack (e.g. 364 FIG.12); 
one or more modules (e.g. “Data storage modules”, at least labeled 360 FIG.12) coupled to the rack, at least one of the modules comprising: 
a chassis (e.g. 126 FIG.5) for mounting heat-generating computer components (“Such components include printed circuit boards, mass storage devices, power supplies, and processors” paragraph [0002], e.g. 134 FIG.4), the chassis having an inlet end (e.g. front of 280 FIG.11) and an exhaust end (e.g. rear side of 280 FIG.11); and
two or more backplanes (e.g. two 132 shown FIG.4) each: 
coupled to at least some of the heat-generating computer components (132 to 134 shown FIG.5), and coupled to the chassis in an elevation configuration to one another (as shown e.g. FIG.4) such that adjacent ones of the backplanes forms one or more cross-sectional areas of a first laterally-oriented air channel (e.g. 202 FIG.5), wherein a lower portion of one or more succeeding backplanes and respective vertical faces of one or more heat-generating components coupled to the one or more succeeding backplanes impede an airflow through the first laterally-oriented air channel (e.g. constraining the flow channel indicated by arrows FIG.5);
wherein each of the two or more backplanes in elevation configuration is spaced from at least one adjacent backplane of the two or more backplanes by an air gap (e.g. gap shown not pointed out between forward/backward 132 FIG.4) that supplies a portion of the airflow (indicated via arrows e.g. FIG.5), diverted to the air gap by the lower portion of the one or more succeeding backplanes and respective vertical faces of the one or more heat-generating components (arrows leading through 216 and up the body of 134 shown FIG.5) coupled to the one or more succeeding backplanes, from the first laterally-oriented air channel to a second laterally-oriented air channel (as indicated by upward arrows e.g. FIG.5, top-of-chassis channel described paragraph [0078])
Frink does not explicitly disclose:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas of a laterally-oriented air channel that progressively impede an airflow through the first laterally-oriented air channel 
staggered-elevation configuration
WEI teaches:
the staggered-elevation configuration forms one or more decreasing cross-sectional areas (e.g. 108 FIG.2) of a laterally-oriented air channel that progressively impede an airflow through the laterally-oriented air channel (shrinking air channel shown e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014]).
Frink as modified does not explicitly disclose:
wherein an interior of the chassis is configured to mount one or more data control modules beneath at least one of the two or more backplanes such that at least a portion of the airflow removes heat from the one or more data control modules
JAU teaches:
wherein an interior of the chassis (e.g. 220 Fig.4) is configured to mount one or more data control modules (e.g. 570 Fig.2) beneath at least one of the two or more backplanes (e.g. 222 below 221/700 inserted as indicated via dotted lines Fig.2) such that at least a portion of the airflow removes heat from the one or more data control modules (e.g. air convention from 220 via 800 described paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: independent detachment of the motherboard module without the need to deconstruct the larger housing structure (paragraph [0041]) “Because it is not necessary to moving to the rear end of the server device 200 or the server rack 100, or to disassemble the server rack 100 in order to remove the wires, the time of maintenance and inspection is saved.” (paragraph [0038]).

Regarding claim 29 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5), in a chassis interior, that at least partially defines the first laterally-oriented air channel; and 
one or more data control modules (e.g. 282 FIG.11) mounted in the inlet air plenum, upstream of at least one of the two or more backplanes (shown e.g. FIG.11); 
wherein to enable inlet airflow from the inlet end to the at least one of the two or more backplanes to remove heat from the at least one of the heat-generating compute components, the inlet air plenum is configured to initially supply the airflow to remove heat from at least one heat producing component of the one or more data control modules in the inlet air plenum and to subsequently supply the airflow to remove heat from at least one other heat producing component (described e.g. paragraph [0092])
Frink as modified does not explicitly disclose:
narrows from the inlet end to the exhaust end, 
WEI teaches:
narrows from the inlet end (e.g. left side of 100 FIG.2) to the exhaust end (e.g. right side of 100 FIG.2) (indicated via arrows e.g. FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules increasing the cooling effect of the electronic device” (paragraph [0014]).

Regarding claim 30 Frink as modified discloses:
one or more common power supply units (e.g. 286 FIG.11), wherein each of the one or more common power supply units is configured to supply electrical power to the heat-generating computer components (described as part of the data storage module 280 paragraph [0093]).

Regarding claim 31 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5), at least partially defining the first laterally-oriented air channel, extending from the inlet end to the exhaust end (indicated by arrows in 360 FIG.12; and 
at least one of the one or more data control modules in a sled module (e.g. 212 Fig.2, 312 Fig.3); 
wherein to mount the at least one of the one or more data control modules at least partially in the inlet air plenum and beneath at least a particular backplane, the sled module is configured to be at least partially removably mounted (partial removal shown e.g. Fig.6) in the inlet air plenum and beneath at least the particular backplane
Frink does not explicitly disclose:
a sled module
JAU teaches:
one or more data control modules (e.g. 570 Fig.2) in a sled module (e.g. 500, 600 Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “it is not necessary to moving to the rear end of the server device or the server rack, or to disassemble the server rack in order to remove the wires, the time of maintenance and inspection is saved” (paragraph [0038]).

Regarding claim 32 Frink as modified discloses:
the chassis comprises a set of chassis rail connectors (“mounting rails” described paragraph [0064]); 
Frink does not explicitly disclose:
the sled module comprises a set of sled rail connectors that are each complementary to a corresponding one of the set of chassis rail connectors; and 
to be at partially removably mounted in the inlet air plenum and beneath at least the particular backplane, the sled module is configured to be slidably coupled to the chassis via at least complementary coupling of the sled rail connectors and corresponding chassis rail connectors
JAU teaches:
the sled module comprises a set of sled rail connectors (e.g. right side of 223, left side of 224 Fig.4) that are each complementary to a corresponding one of the set of chassis rail connectors (271 Fig.6, 291 Fig.5); and 
to be at partially removably mounted in the inlet air plenum (e.g. inside 222 Fig.4) and beneath at least the particular backplane (e.g. below 221 Fig.4), the sled module is configured to be slidably coupled to the chassis via at least complementary coupling of the sled rail connectors and corresponding chassis rail connectors (indicated via dotted lines Fig.2 and 200 within 100 Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of JAU as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “it is not necessary to moving to the rear end of the server device or the server rack, or to disassemble the server rack in order to remove the wires, the time of maintenance and inspection is saved” (paragraph [0038]).

Regarding claim 33 Frink as modified discloses:
the heat-generating computer components comprise mass storage devices (as described e.g. paragraph [0002]); 
the chassis is configured to accommodate a plurality of backplanes (as indicated e.g. FIG.4), each configured to mount one or more of the mass storage devices (as shown e.g. FIG.5), in a full-depth staggered configuration in a chassis interior (staggering between adjacent 132 FIG.11); and 
to accommodate a plurality of backplanes in a full-depth staggered configuration, the chassis is configured to extend, from the inlet end of the chassis to the exhaust end of the chassis (as shown e.g. FIG.11), along an entire depth of an interior of a rack to which the chassis is coupled from an inlet end of the rack to an exhaust end of the rack (shown e.g. FIG.11).

Regarding claim 34 Frink as modified discloses:
an inlet air plenum (e.g. above 126 FIG.5), at least partially defining the first laterally-oriented air channel, in a chassis interior; 
two or more backplanes (at least two 132 shown e.g. FIG.4)
Frink as modified does not explicitly disclose:
the inlet air plenum is configured to progressively impede an inlet airflow through the inlet air plenum from the inlet end towards the exhaust end (e.g. 108 shrinks from left to right FIG.2); and 
to progressively impede the inlet airflow through the inlet air plenum from the inlet end towards the exhaust end, the inlet air plenum is configured to progressively narrow from the inlet end of the chassis towards the exhaust end of the chassis, based at least in part upon the staggered configuration
WEI teaches:
the inlet air plenum is configured to progressively impede an inlet airflow through the inlet air plenum from the inlet end towards the exhaust end (e.g. 108 shrinks from left to right FIG.2); and 
to progressively impede the inlet airflow through the inlet air plenum from the inlet end towards the exhaust end, the inlet air plenum is configured to progressively narrow from the inlet end of the chassis towards the exhaust end of the chassis, based at least in part upon the staggered configuration (staggering of 50 from left to right shown FIG.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of WEI as pointed out above, in Frink as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “The declined arrangement of the tops of the dividing plates 30 can improve the airflow flow out of the electronic modules 50 increasing the cooling effect of the electronic device” (paragraph [0014]).

Response to Arguments
Applicant's arguments filed 2022-05-17 have been fully considered but they are not persuasive. The action above points out where the prior art already of record discloses the limitations added in amendment.
Applicant argues that “because Wei uses plates between different groups of electronic modules to redirect air to that group, Frink modified as described by Wei would also use the plates to direct air to respective groups…”
It must be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
There is nothing contained in the teaching of Wei that requires removal of the backplates of Frink, instead Frink clearly shows openings 216 and gaps between adjacent 132, and so Frink would benefit from the teaching(s) of Wei even if retaining the disclosed backplates of Frink.

Applicant argues: “because Wei uses plates between different groups of electronic modules to redirect air to that group, Frink modified as described by Wei would also use the plates to direct air to respective groups of the electronic modules”
It is noted that Frink already discloses separating electronic components in paragraph [0081]: “Cross braces 234 are provided between each of backplane circuit board assemblies 234. In other embodiments, however, cross braces may be provided between only certain rows of hard disk drives, or omitted altogether.” And so one of ordinary skill would be well equipped to incorporate the plates of Wei into the structure of Frink as Frink specifically contemplates the utilization of plates similar to those of Wei without any change in the operation of the device as indicated by the arrows of FIG.5, and described in terms of “The air passing upwardly over hard disk drives” of paragraph [0078] of Frink and so the combination would not result in any change in the operation of the device of Frink, nor would Frink be rendered inoperable for its intended purpose.

Applicant argues: “In particular, one of skill, starting with (e.g.) the device illustrated in FIG.11 of Frink and then looking to Wei…”
The full process of making a 103 rejection is contained in the heading section of the 103 rejection above, the full process of making a 103 rejection comprises more than taking a single figure from the primary reference and then attempting to physically combine it with the physical structure of the teaching reference, or as noted in the MPEP 2143(III): 
“'The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.’ In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (‘[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.’); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (‘Combining the teachings of references does not involve an ability to combine their specific structures.’).”
As noted above, combining the teaching of Wei into the device of Frink would not result in any change in the operation of the device of Frink, nor would Frink be rendered inoperable for its intended purpose.

Applicant argues “a plate is opposite of an air gap at least because a plate takes the space of a gap”
Applicant is directed to the 112 rejection and the drawing objection above, the current evidence of record provided by the specification of the present application as originally filed does not seem to support applicant’s assertion that the disclosed air gaps are located between adjacent devices/components, instead the gaps are located below the level(s) of the components preceding the air passages and along the air flow paths as shown in FIG.4 and FIG.5 and described in paragraphs [0085]-[0087] of the present application.

Applicant asserts: “Wei’s plates do generate heat”
It is unclear how this assertion is relevant to the rejection of record; however, applicant does not point to any evidence for this assertion, there does not appear to be any evidence of this assertion for elements 30 of Wei in the disclosure of Wei and:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

The remaining arguments refer back to the arguments already addressed above and so will not be repeated here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841